DETAILED ACTION
This action is pursuant to the claims filed on October 28, 2020. Currently claims 1-25 and 27- 31 are pending with claims 25-30 previously withdrawn from consideration, claim 26 canceled, and claims 1, 13, and 20-21 amended. Below follows a complete first action on the merits of claims 1-24 and 31. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zarins et al (US PGPUB: 2016/0220302) in view of Cao et al (US PGPUB: 2009/0171304), further in view of Manning et al (US PGPUB: 2003/0130598).  
Regarding independent claim 1, Zarins discloses a system for performing an ovarian procedure (abstract, Examiner notes at [0073] Zarins discloses the features from the various embodiments can be combined), the system configured for use with an ultrasound probe (Figure 28: 9030; [0128]), the system comprising: 
a therapeutic needle assembly (Figure 28: 9036 ‘guiding/docking device’; [0129] refers to the guiding/docking device as a needle) comprising a proximal region and a distal region (see proximal and distal region in figure 28), the therapeutic needle assembly further comprising: 
an elongated shaft at the distal region ([0023] refers to the elongate body of the docking device, interpreted as the elongated shaft), the elongated shaft comprising a lumen ([0013], [0023] refers to the lumen of the docking device), a port ([0013], [0023], [0128] refer to the therapeutic elements as deploying/retracting from the device, interpreted as necessarily having a port for the therapeutic elements to move through), and a needle tip at a distal end of the elongated shaft ([0023], [0129] refers to the distal tip of the docking device), the needle tip configured to pierce a vaginal wall and pierce an ovarian wall for placement of the port into an ovary ([0129] refers to piercing the vaginal wall with the distal tip comprising the port); 
a therapeutic portion disposed within the lumen of the elongated shaft in a retracted state, the therapeutic portion configured to be deployed to extend out of the port of the elongated shaft in a deployed state and to emit energy into ovarian tissue of the ovary while in the deployed state ([0128] refers to the extension/retraction of the therapeutic elements 9042 seen in Fig. 28; note [0018], [0129] discusses this treatment at the ovarian, thus the device is capable of emitting energy to ovarian tissue),
a handle (Figure 28: 9040) at the proximal region, the handle comprising an actuator configured to transition the therapeutic portion between the retracted state and the deployed state when actuated, and 
wherein the therapeutic portion is configured to transition from the retracted state by moving within the lumen and out of the port to the deployed state responsive to actuation at the actuator and to be retracted into the port and into the lumen without damaging the one or more electrodes ([0128] refers to various actuators on the handle that are configured to retract/deploy the therapeutic elements 9042 through the docking device (i.e. elongated shaft including lumen) and out the port, necessarily without damaging the device as the device still works upon deployment).
While Zarins discloses a therapeutic portion, Zarins does not explicitly disclose the therapeutic portion comprising a distal tip and one or more electrodes; and a conductive needle extending through the one or more electrodes of the therapeutic portion and forming the distal tip of the therapeutic portion, the conductive needle configured to sense electrical activity for measuring impedance. 
However, Cao discloses a therapeutic assembly (Fig. 6) comprising a distal tip (18) and one or more electrodes (28). The assembly also comprises a conductive needle (210; [0031] refers to at least tip 18 of the needle as conductive). The needle extends through the one or more electrodes to form the distal tip (see Fig. 6 where 210 extends through 28 to form tip 18). The needle configured to sense electrical activity ([0031] discusses the needle is used to sense 
Further, while Zarins discloses a therapeutic portion that is configured to transition between a retracted and a deployed state through the lumen of the elongated shaft, Zarins does not explicitly disclose a lubricant disposed within the lumen of the elongated shaft adjacent to the port of the elongated shaft and that that the therapeutic portion transitions between the retracted and employed state by moving through and using the lubricant. 
However, Manning discloses a medical device comprising a lumen (Fig. 1: 2) comprising a lubricant disposed within the lumen of the haft (2) adjacent to the port of the shaft (see Fig. 1 where 2A is adjacent to port; where [0041] discusses the lubricant (e.g. “lubricous lining made of PTFE or equivalent material). This lining aids in reducing friction between the lumen (2A) of the outer sheath (2) and the inner sheath (1) moving through the lumen ([0041]; interpreted as moving through and using the lubricant to transition). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lumen of Zarins to incorporate the lubricant disposed within the lumen of the elongated shaft adjacent to the port of the elongated shaft, where the therapeutic element moves through and uses the lubricant of Manning. This configuration provides the benefit of reducing friction between the two elements during movement ([0041]), thereby easing advancement ([0033]). 
Regarding dependent claim 2, in view of the combination of claim 1, Zarins further discloses wherein the needle tip is cored to define a cavity to facilitate piercing the vaginal wall and the ovarian wall ([0067] refers to the guiding/docking device as having a cavity in order to enhance visualization when placing the tip into tissue and ensuring proper placement). 
Regarding dependent claim 3, in view of the combination of claim 1, Zarins further discloses further comprising an adapter (refer to figures 27A, adapter comprising 9000, 9012, and 9014)  comprising a needle assembly interface (Figure 27A-E: 9012) and an ultrasound probe interface (Figure 27A: 9000), the ultrasound probe interface configured to be removably coupled to the ultrasound probe ([0126] refers to 9000 as removably attached to the ultrasound probe), the needle assembly interface configured to be removably coupled to an adapter interface of the handle (Figure 27A-E: 9014, interpreted as adapter interface of handle; ([0126] refers to the 9012/9014 as part of 9000 which is removably coupled, see also figure 27D) such that the therapeutic needle assembly is coupled to the ultrasound probe (see figure 27A which displays the therapeutic needle assembly coupled to the ultrasound probe). 
Regarding dependent claim 4, in view of the combination of claim 3, Zarins further discloses wherein the adapter interface and the needle assembly interface are configured to permit reorientation of the therapeutic needle assembly relative to the adapter between a first orientation and a second orientation ([0126] refers to the rotation of 9012, which in turn rotated the therapeutic needle assembly (first orientation interpreted as the neutral orientation and the second orientation interpreted as a rotated orientation), in order to enhance visualization; see multiple orientations of 9012 in figures 27C-E).  
Regarding dependent claim 5, in view of the combination of claim 4, Zarins further discloses wherein the adapter interface of the handle and the needle assembly interface are configured to lock together in the first orientation and permit reorientation of the therapeutic needle assembly relative to the adapter such that the adapter interface of the handle and the needle assembly interface are configured to lock together in the second orientation ([0126] of Zarins refers to the locking of 9014 and 9012 in multiple orientations in order to reorient the therapeutic needle assembly to enhance visualization; see figures 27C-E). 
Regarding dependent claim 6, in view of the combination of claim 5, Zarins further discloses the adapter interface of the handle (9014) comprises a notch (see notch in figure 27C-E) which contacts the needle assembly interface (9012) in order to lock the needle assembly in the first and second orientation ([0126]). Zarins does not explicitly disclose the use of a first and second notch in order to lock the two pieces together. 
However, it would have been obvious to one having ordinary skill in the art to have provided a single notch as taught by Zarins. This is because the single notch of Zarins is functionally equivalent (i.e. for locking the adapter interface to the needle assembly interface in the first or second orientation) and would perform the same intended function as the first and second notch of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the locking mechanism and notch as taught by Zarins in order to lock the adapter interface to the needle assembly interface in the first or second orientation, thereby increasing the security of the lock and preventing separation during treatment. 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zarins to include a first and second notch since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding dependent claim 7, in view of the combination of claim 3, Zarins further discloses wherein the adapter ensures alignment of the therapeutic portion within a field-of-view of the ultrasound probe ([0126] refers to the adapter (figure 27A) used to maintain the therapeutic elements in the ultrasound visualization plan, interpreted as within the field of view).
Regarding dependent claim 8, in view of the combination of claim 3, Zarins further discloses further comprising a needle guide configured to be removably coupled to the ultrasound probe and to receive the elongated shaft therethrough to stabilize the elongated shaft during a procedure (Figure 25: 8000 interpreted as the needle guide; [0125] refers to 8000 as detachable from the ultrasound probe, refer to figures 24-28 which display this element receiving the elongated shaft of the probe and [0123] refers as the needle guide as used to stabilize (i.e. ensure the placement of) the therapeutic elements), wherein at least one of the therapeutic needle assembly and the needle guide or the needle guide and the adapter are formed as a single entity (refer to figure 27A which displays the needle guide and the adapter as a single entity coupled via 9012). The examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 9, in view of the combination of claim 1, Zarins further discloses further comprising a generator operatively coupled to the therapeutic portion ([0077] refers to the energy generator for delivering energy to the therapeutic elements) and configured to deliver energy to the therapeutic portion in the deployed state such that the therapeutic portion emits the energy into the ovarian tissue of the ovary ([0077] refer to generator delivering energy to ovarian tissue via therapeutic element).
Regarding dependent claim 10, in view of the combination of claim 9, Zarins further discloses wherein the therapeutic portion comprises at least one sensor configured to generate data during emission of energy from the therapeutic portion ([0077] refers to sensors that generate data from the probe/electrodes during treatment).
Regarding dependent claim 11, in view of the combination of claim 10, Zarins further discloses wherein the generator comprises a processor in electrical communication with the at least one sensor, the processor configured to execute instructions stored on a non-transitory computer readable medium to: receive the data from the at least one sensor; determine whether the data is within a predetermined range; and instruct the generator to modify delivery of energy to the therapeutic portion if the data indicates that at least one measured parameter is outside of the predetermined range ([0079]-[0080] refers to the processor that runs a feedback algorithm that controls the output of energy based on data measured from sensors; [0112] refers to modifying the energy output when a predetermined threshold is reached (i.e. the value is outside the predetermined range)).
Regarding dependent claim 13, in view of the combination of claim 10, Zarins further discloses wherein the at least one sensor comprises at least one temperature sensor configured to measure temperature at the one or more electrodes or probe temperature or both ([0079] refers to the temperature sensor and impedance sensor that are used to measure probe, electrode, and tissue parameters).
Regarding dependent claim 14, in view of the combination of claim 1, Zarins further discloses further comprising a graphical user interface ([0080]) configured to display information indicative of a treatment process based on data from the at least one sensor
Regarding dependent claim 15, in view of the combination of claim 1, Zarins further discloses further comprising a graphical user interface ([0015], [0080]) configured to display information indicative of at least one of: ovarian volume per ovary, ovarian volume per patient, recommended ablation parameters ([0112]), set ablation parameters ([0080]), power settings ([0080]), recommended number of ablations, required number of ablations, recommended volume of ovarian ablation, required volume of ovarian ablations, number of completed ablations, number of remaining ablations, percentage of ovarian volume ablated, or percentage of ovarian volume remaining to be ablated. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 17, in view of the combination of claim 15, Zarins further discloses wherein the information displayed is updated after an ablation procedure ([0079]-[0080] refers to the processor that runs a feedback algorithm that controls the output of energy based on data measured from sensors, interpreted as updating the displayed information as the feedback algorithm is run during the duration of the treatment).
Regarding dependent claim 18, in view of the combination of claim 15, Zarins further discloses further comprising a processor configured to execute instructions stored on a non-transitory computer readable medium to receive input data indicative of ovarian volume, wherein the information displayed on the graphical user interface is based at least in part on the input data indicative of ovarian volume
Regarding dependent claim 19, in view of the combination of claim 1, Zarins further discloses wherein the therapeutic portion is configured to form a curve in the deployed state ([0054] refers to the therapeutic elements as curved in the deployed state; see also curved therapeutic elements the deployed state in various figures (e.g. Figures 14A, 27A, 28)).
Regarding dependent claim 20, in view of the combination of claim 1, Cao further discloses wherein one or more electrodes are cuff electrodes ([0033] refer to electrode 28 as a ring electrode, interpreted as cuff). 
Regarding dependent claim 21, in view of the combination of claim 1, Cao further discloses wherein the one or more electrodes comprise an active electrode and a return electrode ([0035] discuss the electrodes as a bipolar pair, where at least one of the electrodes is active or return), the active electrode configured to emit continuous or pulsed radiofrequency energy (conductive electrode capable of emitting radiofrequency energy).
Regarding dependent claim 22, in view of the combination of claim 1, Zarins further discloses wherein the therapeutic portion is configured to emit the energy into the ovarian tissue to treat polycystic ovary syndrome (PCOS) (at least abstract, [0011], [0044], [0073] refer to using the device to treat PCOS by emitting energy into the ovarian tissue/vaginal wall).
Regarding dependent claim 23, in view of the combination of claim 1, Manning further discloses wherein the lubricant comprises a lubricous tube disposed within the lumen of the elongated shaft adjacent to the port of the elongated shaft ([0041] refers to the lubricous lining that is added to the inner lumen of the shaft, interpreted as comprising lubricious tube as the lumen, which is tube shaped, comprises the lining). 
However, Manning discloses a medical device comprising a lumen (Fig. 1: 2) comprising a lubricant disposed within the lumen of the haft (2) adjacent to the port of the shaft (see Fig. 1 
Regarding dependent claim 24, in view of the combination of claim 1, Zarins further discloses wherein the system is configured for use with a vaginal ultrasound probe ([0011], [0126] refer to the ultrasound probe as a transvaginal ultrasound probe).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zarins et al (US PGPUB: 2016/0220302) in view of Cao et al (US PGPUB: 2009/0171304) and Manning et al (US PGPUB: 2003/0130598), further in view of Sobotka (US PGPUB: 2015/0051594).  
Regarding dependent claim 12, in view of the combination of claim 11, while Zarins discloses the processor is configured to determine if the data is above a first predetermined threshold or below a second predetermined threshold ([0079]-[0080] refers to the processor that runs a feedback algorithm that controls the output of energy based on data measured from sensors; [0112] refers to modifying the energy output when a predetermined threshold is reached (i.e. the value is outside the predetermined range)), Zarins does not explicitly disclose the processor is configured to run a routine to cause generation of an alert on a graphical user interface in response to determining the data is above the first predetermined threshold or below the second predetermined threshold. 
However, Sobotka discloses a treatment system (Figure 4: 100) that delivers energy to ovarian tissue ([0068]). The system comprises a controller (Figure 4: 104) that can provide feedback to the operator, before during, and after treatment via the display (Figure 4: 118; [0072]). This sensory feedback (i.e. measured temperature or impedance) is used to display an alert to the operator when a fault is detected in order to accordingly adjust the treatment ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the controller of Zarins to display an alert as taught by Sobotka because this allows for ability to detect instability or other faults during treatment, thereby guiding the operator to adjust accordingly and improving the safeness of the device ([0052]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zarins et al (US PGPUB: 2016/0220302) in view of Cao et al (US PGPUB: 2009/0171304) and Manning et al (US PGPUB: 2003/0130598), further in view of Rittmann, III et al (US Patent No.: 6,575,969). 
Regarding dependent claim 16, in view of the combination of claim 15, while Zarins displaying information set ablation parameters, Zarins does not explicitly disclose displaying this information in a table.
However, Rittmann discloses a treatment system (abstract) that utilizes look-up tables are displayed to the user in order to plan and control the ablation parameters (Col. 14, Lines 11-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the controller of Zarins to incorporate the look-up table of Rittman . 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zarins et al (US PGPUB: 2016/0220302) in view of Cao et al (US PGPUB: 2009/0171304) and Manning et al (US PGPUB: 2003/0130598), further in view of Wright et al (US PGPUB: 2017/0065334).  
Regarding dependent claim 31, in view of the combination of claim 1, Zarins discloses the elongated shat comprises a port for the therapeutic portion to exit out of (see above), but Zarins does not explicitly disclose wherein the elongated shaft comprises an angled interface at the lumen's distal end at the port to guide the therapeutic portion to exit the lumen of the elongated shaft out the port at an angle to facilitate in positioning the therapeutic portion for treatment.
However, Wright discloses a needle (103) comprising an elongated shaft (307). The shat comprises a port (Fig. 3A: 304b) that accommodates the advancement of a therapeutic portion (206b; [0092]). The distal end of the shaft lumen at the port (304b; see Figure 3A) comprises an angled interface (transition region 305; angled in [0092]) that guides the therapeutic portion (206b) to exit the lumen of the shaft at the port (304b) at an angle (see figure 3A; [0092]) to facilitate positioning of the therapeutic portion for treatment ([0092]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the port and shaft of Zarins to incorporate the angled lumen of Wright. This configuration provides the benefit of deflecting the non-biased (i.e. substantially straight) therapeutic portions outwardly ([0092]), thereby allowing for easier retraction and advancement ([0092]). 
Response to Arguments
Applicant’s arguments with respect to claim 1 and dependents thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794